Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 25, 2022.

Notice of Non-responsive Amendment
	Applicant’s reply filed on 04/25/2022 is not fully responsive to the prior Office Action mailed 11/23/2021 because of the following omission(s) or matter(s): 
	MPEP § 804(I)(B)(1) states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.

	In response to the nonstatutory double patenting (NSDP) rejections set forth in the previous Office action, Applicant requested the NSDP rejections be held in abeyance. See pages 15-16 of Applicant’s reply. Applicant failed to provide a showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321. Accordingly, per the guidance of MPEP § 804(I)(B)(1), Applicant’s reply is not fully responsive to the prior Office Action. While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must reply to every ground of objection and rejection, as required by 37 CFR 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

	Furthermore, 37 CFR 1.121(c) states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.
	
	Applicant’s amendment to the claims does not comply with one or more of these requirements, as follows:
The amendment lists claim 7 with the identifier “Original”, when in fact, claim 7 is “Currently amended” by markings.
The amendment fails to provide markings indicating that “a)” and “b)” was changed to “c)” and “d)”, respectively, in lines 3-4 of claim 28. 
The amendment fails to indicate with markings that, in line 2 of claim 14, “4-1BB” was changed to “4-1[ ]BB”.
	While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must comply with the requirements of 37 CFR 1.121(c) when making amendments to the claims in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue. 


	 
Claim Amendments
Applicant’s amendment to the claims filed 04/25/2022 is acknowledged.
Claims 2-3, 5, 9-10, 12-13, 16, 20, 25-27, 30-36 are cancelled.
Claims 1, 6-8, 14, 17-19, 21, 28-29 are amended.
Claim 37 is newly added.
Claims 1, 4, 6-8, 11, 14-15, 17-19, 21-24, 28-29, and 37 are pending.
Claims 1, 4, 6-8, 11, 14-15, 17-19, 21-24, 28-29, and 37 are under examination.

Election/Restrictions
	The following is a summary of the restriction/election requirements currently in effect over the instant application:
	Applicant has elected without traverse APRIL, as the species of TNF superfamily receptor ligand, in the reply filed 09/23/2021. See the second species election requirement as set forth in the Requirement for Restriction/Election mailed 04/23/2021.
	
Priority
	This application is a National Stage of International Application No. PCT/US18/13221 filed 01/10/2018, claiming priority based on U.S. Provisional Application Nos. 62/444,622 filed 01/10/2017; 62/516,279 filed 06/07/2017; and 62/580,258 filed 11/01/2017. 

Information Disclosure Statement
The first information disclosure statement (IDS) filed 04/25/2022, submitted as a PTO/SB/08 form, has been considered.
The second IDS filed 04/25/2022, not submitted as a PTO/SB/08 form, fails to comply with the provisions of 37 CFR 1.98 because each page does not include a column that provides a space next to each document to be considered for the examiner’s initials and a heading that clearly indicates that the list is an information disclosure statement. Use of form PTO/SB/08A and 08B, "Information Disclosure Statement," is encouraged as a means to provide the required list of information as set forth in 37 CFR 1.98(a)(1). Applicants are encouraged to use the USPTO form PTO/SB/08A and 08B when preparing an information disclosure statement because this form is updated by the Office. The form PTO/SB/08A and 08B will enable applicants to comply with the requirement to list each item of information being submitted and to provide the Office with a uniform listing of citations and with a ready way to indicate that the information has been considered. 

Interview Summary
An interview summary is attached to this Office action.

Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or fairly suggest a chimeric antigen receptor (CAR) comprising the amino acid sequence according to SEQ ID NO: 25 or 31, or that is encoded by the nucleic acid sequence according to SEQ ID NO: 7 or 13. It is noted that the nucleic acid sequences according to SEQ ID NOs: 7 and 13 encode for the amino acid sequences according to SEQ ID NOs: 25 and 31, respectively. See rejection of claim 19 under 35 U.S.C. 103 for closest prior art.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 11/23/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Objections
	Claims 14, 24, 28-29 are objected to for the following informalities:
	Claim 14 recites the abbreviation “ICD” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. intracellular domain (ICD).
	Claims 24 and 28 both recite “a” CAR polypeptide of claim 1. Because the claims are specifically referring to a CAR polypeptide previously recited in claim 1, the article “the”, not “a”, should be used.
	Claim 29 recites “a engineered T cell”. The article “a” should be “an” because the word “engineered” starts with a vowel-type sound.
	Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A response to Applicant’s arguments follows this rejection.
The term "lysine-rich" in the phrase “lysine-rich region of APRIL” is a relative term which renders the claim indefinite.  The term "lysine-rich" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear what the minimum threshold for the percentage of lysine (K) residues in a given region is required to render said region a “lysine-rich” region.
Response to arguments: In papers filed 04/25/2022, Applicant argues that the term “lysine rich region” is clearly defined in paragraph 115 of the pre-grant application publication. Applicant argues that paragraph 115 of the pre-grant application publication describes the percentage of lysine amino acids that need to be in a region in order for the region to be a lysine rich region and the minimum size of the region. Applicant’s remarks have been carefully considered, but are not found persuasive.  Paragraph 115 of the pre-grant application publication (US 2019/0328787 A1) corresponds to paragraph 116 of the specification as filed. Paragraph 116 of the specification as filed discloses that a “lysine-rich region” refers to a region of the amino acid sequence that comprises “at least 30%, at least 35%, at least 40%, at least 45%, at least 50%, at least 55%, at least 60%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, or at least 100% lysine amino acids”. This disclosure does not provide a clear definition of a “lysine rich region” because the disclosure provides a list of alternative standards by which one may ascertain whether or not a particular region is a “lysine rich region”. Indeed, the disclosure expressly states that one may consider a region comprising at least 95% lysine amino acids to be a “lysine rich region”, as opposed to a region comprising as little as 30% lysine amino acids. The disclosure fails to provide a clear standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “[t]he CAR polypeptide of claim 2”. However, claim 2 is a cancelled claim. A claim that depends on a cancelled claim is indefinite. Moreover, “[t]he CAR polypeptide of claim 2” lack antecedent basis. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In amendments filed 04/25/2022, Applicant changed “4-1BB” to “4-1[ ]BB” in claim 14. Although the meaning of “4-1BB” is clear, the meaning of “4-1[ ]BB” is not clear. For example, it is not clear if the term “4-1[ ]BB” is equivalent to the term “4-1BB”. If not, then it is not clear how the term “4-1[ ]BB” differs in scope relative to the term “4-1BB”. The term “4-1[ ]BB” is not defined by the claims or specification. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites a method comprising two steps, as follows:
“d) engineering a T cell to comprise a CAR of claim 1 on the T cell surface;
e) administering an effective amount of the engineered T cell to the subject.”
The claim only positively recites steps “d” and “e” but does not recite steps “a”, “b”, and “c”. Accordingly, it is unclear if the claim further requires additional method steps not positively recited. Furthermore, the claim fails to provide any conjunction between steps “d)” and “e)” so it is not clear whether the steps are being recited in the alternative (“or”) or as a single combination (“and”). For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 29 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the subject” in claim 29 lacks sufficient antecedent basis. For this reason, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claim 37 is included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, 11, 14-15, 17-18, 22-24, 28-29, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/222593 A1 to Ma et al. (published 12/28/2017, filed 12/22/2016), of record in IDS.
This rejection is newly applied.
Ma discloses chimeric antigen receptor (CAR) polypeptide comprising signal peptide, an antigen recognition domain, a hinge region, a transmembrane domain, a co-stimulatory domain, and a signaling domain. Page 32, lines 11-13. Ma discloses that the “signal peptide” is equivalent to a “leader sequence”. See page 33, lines 5-6.
Ma discloses that the signal peptide (“leader sequence”) is CD8a or CD8b. See page 34, lines 16-28.
Ma discloses that the antigen recognition domain (“extracellular domain”) includes APRIL or a fragment thereof. Page 37, lines 8-14.
Ma discloses that the hinge domain is 4-1BB or CD8. See page 39, lines 8-12.
Ma discloses that the transmembrane domain is CD137 (i.e. 4-1BB). See pages 39-40, joining paragraph; see also page 135, lines 18-21. CD137 is synonymous with 4-1BB, e.g. see page 40, line 23.
Ma discloses that the signaling domain (“intracellular signaling domain”) is CD3 zeta. Page 40, lines 13-14.
Ma discloses that the co-stimulatory domain is 4-1BB. Page 40, lines 18-24.
Ma discloses engineering a T cell to comprise the CAR. Page 43, lines 1-7.
Ma discloses a step of administering an APRIL CAR engineered cell to a cancer patient. Page 62, lines 9-17. Ma discloses that the cancer is CD269 (i.e. BCMA) positive. See page 62, lines 16-17; see also page 79, lines 10-16.
Ma discloses a compound CAR (cCAR) comprising at least three CAR units. Page 49, lines 1-3. Ma discloses that each CAR unit comprises an antigen recognition domain (“extracellular domain”). Page 47, lines 25-29. Ma discloses that the cCAR targets different epitopes or parts of the same antigen. Page 48, lines 8-9. In one embodiment, Ma discloses that the first and second antigen binding domain targets BCMA (i.e. TNF receptor superfamily member 17). Pages 49-50, joining paragraph. Ma discloses that the multiple CAR units are expressed as a single polypeptide having multiple CAR units. Page 65, lines 21-24. See also pages 67-68, joining paragraph. For these reasons, and those set forth above, Ma discloses a polypeptide complex comprising three CAR polypeptides, or a CAR polypeptide comprising three extracellular domains, comprising a portion of APRIL, under the broadest reasonable interpretation.
Ma does not disclose that the APRIL, or fragment thereof, comprises a “lysine-rich” region.


Claims 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/222593 A1 to Ma et al. (published 12/28/2017, filed 12/22/2016), of record in IDS, as applied to claims 1, 4, 6, 8, 11, 14-15, 17-18, 22-24, 28-29, and 37 above; and as evidenced by US 2016/0237139 A1 to Pule et al.
This rejection is newly applied.
As evidenced by Pule, one of ordinary skill in the art would have understood that every interaction of between BCMA (cognate receptor of APRIL) and a CAR comprising an extracellular domain comprising APRIL necessarily involves three CARs on the T cell surface because of the three-fold symmetry inherent in the binding of BCMA with APRIL. See paragraphs 46-48 of Pule. As discussed above, Ma discloses engineering a T cell to comprise the CAR and that the antigen recognition domain (“extracellular domain”) of the CAR includes APRIL or a fragment thereof. See page 37, lines 8-14; page 43, lines 1-7. Ma further discloses that the APRIL-based CAR targets BCMA. See page 79, lines 10-16; see also page 62, lines 16-17. Accordingly, a polypeptide complex of three CARs, each comprising an extracellular domain comprising APRIL, naturally flows from an engineered T cell expressing an APRIL-based CAR, as taught by Ma, when interacting with cognate receptor BCMA.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/222593 A1 to Ma et al. (published 12/28/2017, filed 12/22/2016), of record in IDS, as applied to claims 1, 4, 6, 8, 11, 14-15, 17-18, 22-24, 28-29, and 37 above; in view of US 2006/0003407 A1 to Rennert et al.
This rejection is newly applied.
As discussed above, Ma teaches that the CAR polypeptide comprises an extracellular domain comprising APRIL or a fragment thereof (page 37, lines 8-14). Ma does not teach that APRIL comprises the sequence of SEQ ID NO: 21, as recited in claim 7. Prior to the effective filing date of the instantly claimed invention, Rennert teaches a binding domain comprising a portion of APRIL (SEQ ID NO: 11 of US 2006/0003407 A1) that is identical to SEQ ID NO: 21 of the instant application. See alignment below. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the portion of APRIL as taught by Ma, with the portion of APRIL according to instant SEQ ID NO: 21, as taught by Rennert, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Alignment between instant SEQ ID NO: 21 (Qy) and SEQ ID NO: 11 of US 2006/0003407 A1 to Rennert et al. (Db)

    PNG
    media_image1.png
    299
    698
    media_image1.png
    Greyscale




Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/222593 A1 to Ma et al. (published 12/28/2017, filed 12/22/2016), of record in IDS, as applied to claims 1, 4, 6, 8, 11, 14-15, 17-18, 22-24, 28-29, and 37 above; in view of US 2010/0105136 A1 to Carter et al.; US 2006/0003407 A1 to Rennert et al.; Accession No. NP_001552.2, tumor necrosis factor receptor superfamily member 9 precursor [Homo sapiens], National Library of Medicine (US): National Center for Biotechnology Information, revision date: 07 Oct 2016; US 2015/0306141 A1 to Jensen et al.; and US 2014/0271635 A1 to Brogdon et al.
This rejection is newly applied.
As discussed above, Ma discloses a CAR polypeptide comprising:
(1) a CD8 leader sequence (page 34, lines 16-28),
(2) an APRIL extracellular domain (page 37, lines 8-14),
(3) 4-1BB (CD137) hinge and transmembrane domains (pages 39-40; page 135, lines 18-21),
(4) a 4-1BB intracellular (co-stimulatory) domain (page 40, lines 18-24), and
(5) a CD3 zeta signaling domain (page 40, lines 13-14).
Claim 19 is directed to a broad genus of CAR polypeptides having as little as 95% sequence identity to the amino acid sequence according to SEQ ID NO: 25. Accordingly, given that SEQ ID NO: 25 is 365 amino acid in length, the claim is directed to CAR polypeptides having up to 18 amino acid changes relative to SEQ ID NO: 25. SEQ ID NO: 25 comprises to following domains:
(1) a CD8 leader sequence according to SEQ ID NO: 26 (amino acids 1-21 of SEQ ID NO: 25),
(2) an APRIL sequence according to SEQ ID NO: 27 (amino acids 22-157 of SEQ ID NO: 25),
(3) a 4-1BB hinge and transmembrane sequence according to SEQ ID NO: 28 (amino acids 158-211 of SEQ ID NO: 25),
(4) a 4-1BB intracellular domain sequence according to SEQ ID NO: 29 (amino acids 212-253 of SEQ ID NO: 25), and
(5) a CD3 zeta sequence according to SEQ ID NO: 30 (amino acids 254-365 of SEQ ID NO: 25).
See page 62 of the instant specification.
That is, Ma teaches a CAR polypeptide comprising each domain of the CAR polypeptide according to SEQ ID NO: 25. However, Ma does not teach SEQ ID NO: 25 itself. Although Ma does not teach SEQ ID NO: 25 itself, each of the domain sequences of SEQ ID NO: 25, as outlined above, are sequences known in the prior art, as follows:
(1) As discussed above, Ma teaches that the CAR polypeptide comprises a CD8 leader sequence (page 34, lines 16-28). Ma does not teach that the CD8 leader sequence comprises the sequence of SEQ ID NO: 26 (amino acids 1-21 of SEQ ID NO: 25). However, prior to the effective filing date of the instantly claimed invention, Carter teaches a CD8 leader sequence (SEQ ID NO: 29 of US 2010/0105136 A1; see par. 89) that is identical to SEQ ID NO: 26 of the instant application. See alignment below. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a CD8 leader sequence, as taught by Ma, with the CD8 leader sequence according to instant SEQ ID NO: 26, as taught by Carter, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
(2) As discussed above, Ma teaches that the CAR polypeptide comprises an extracellular domain comprising APRIL or a fragment thereof (page 37, lines 8-14). Ma does not teach that APRIL comprises the sequence of SEQ ID NO: 27 (amino acids 22-157 of SEQ ID NO: 25). However, prior to the effective filing date of the instantly claimed invention, Rennert teaches a binding domain comprising a portion of APRIL (SEQ ID NO: 11 of US 2006/0003407 A1) that is identical to SEQ ID NO: 27 of the instant application. See alignment below. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the portion of APRIL, as taught by Ma, with the portion of APRIL according to instant SEQ ID NO: 27, as taught by Rennert, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
(3) As discussed above, Ma teaches that the CAR polypeptide comprises 4-1BB (CD137) hinge and transmembrane domains (pages 39-40; page 135, lines 18-21). Ma does not teach that the 4-1BB (CD137) hinge and transmembrane domains comprise the sequence of SEQ ID NO: 28 (amino acids 158-211 of SEQ ID NO: 25). However, prior to the effective filing date of the instantly claimed invention, Accession No. NP_001552.2 provides the amino acid sequence of human 4-1BB (tumor necrosis factor receptor superfamily member 9). SEQ ID NO: 28 of the instant application is identical to amino acids 160-213 of Accession No. NP_001552.2. See alignment below. In particular, amino acids 187-213 of Accession No. NP_001552.2 define the transmembrane domain, and amino acids 160-186 define the region between the extracellular and transmembrane domains (the “hinge”). Accordingly, considering that the claim embraces up to 18 amino acid changes relative to SEQ ID NO: 25, as opposed to only SEQ ID NO: 25 itself, it would have been prima facie obvious to one of ordinary skill in the art to substitute 4-1BB hinge and transmembrane domains, as taught by Ma, with 4-1BB hinge and transmembrane domains having up to 18 changes relative to SEQ ID NO: 28 (amino acids 158-211 of SEQ ID NO: 25), with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
(4) As discussed above, Ma teaches that the CAR polypeptide comprises a 4-1BB intracellular (co-stimulatory) domain (page 40, lines 18-24). Ma does not teach that the 4-1BB co-stimulatory domain comprises the sequence of SEQ ID NO: 29 (amino acids 212-253 of SEQ ID NO: 25). However, prior to the effective filing date of the instantly claimed invention, Jensen teaches CAR polypeptides comprising a 4-1BB co-stimulatory domain with amino acid sequence KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL, which is identical to instant SEQ ID NO: 29 (amino acids 212-253 of SEQ ID NO: 25). See Table 10 on page 37 of Jensen. See alignment below. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a 4-1BB co-stimulatory domain, as taught by Ma, with the 4-1BB co-stimulatory domain according to instant SEQ ID NO: 29, as taught by Jensen, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
(5) As discussed above, Ma teaches that the CAR polypeptide comprises a CD3 zeta signaling domain (page 40, lines 13-14). Ma does not teach that the CD3 zeta signaling domain comprises the sequence of SEQ ID NO: 30 (amino acids 254-365 of SEQ ID NO: 25). However, prior to the effective filing date of the instantly claimed invention, Brogdon teaches a CAR polypeptide comprising a CD3 zeta signaling domain (SEQ ID NO: 43 of US 2014/0271635 A1; see par. 385) that is identical to SEQ ID NO: 30 of the instant application. See alignment below. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a CD3 zeta signaling domain, as taught by Ma, with the CD3 zeta signaling domain according to instant SEQ ID NO: 30, as taught by Brogdon, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As outlined above, Ma teaches a CAR polypeptide comprising each domain of the CAR polypeptide according to SEQ ID NO: 25. Although Ma does not teach SEQ ID NO: 25 itself, the sequence of each domain of SEQ ID NO: 25 was known in the prior art, as outlined above. For these reasons, and considering that the claim embraces a broad genus of CAR polypeptides having as little as 95% sequence identity to SEQ ID NO: 25, as opposed to the CAR polypeptide of SEQ ID NO: 25 itself, it would have been prima facie obvious to one of ordinary skill in the art to arrive at a CAR polypeptide having as little as 95% sequence identity to SEQ ID NO: 25. It is further noted that one of ordinary skill in the art would have been motivated to perform each substitution (1) through (5), as outlined above, because Ma teaches a CAR polypeptide comprising each domain generically, and therefore the artisan would have to seek the particular sequences of each domain in other available references.



(1) Alignment between instant SEQ ID NO: 26 (Qy) and SEQ ID NO: 29 of US 2010/0105136 A1 to Carter et al. (Db)

    PNG
    media_image2.png
    169
    874
    media_image2.png
    Greyscale








(2) Alignment between instant SEQ ID NO: 27 (Qy) and SEQ ID NO: 11 of US 2006/0003407 A1 to Rennert et al. (Db)

    PNG
    media_image1.png
    299
    698
    media_image1.png
    Greyscale




(3) Alignment between instant SEQ ID NO: 28 (Qy) and Accession No. NP_001552.2 (Db)

    PNG
    media_image3.png
    137
    649
    media_image3.png
    Greyscale






(4) Alignment between instant SEQ ID NO: 29 (Qy) and 4-1BB co-stimulatory domain of Jensen

    PNG
    media_image4.png
    138
    654
    media_image4.png
    Greyscale




(5) Alignment between instant SEQ ID NO: 30 (Qy) and SEQ ID NO: 43 of US 2014/0271635 A1 to Brogdon et al. (Db)

    PNG
    media_image5.png
    272
    873
    media_image5.png
    Greyscale


Response to Arguments
	Applicant’s remarks filed 04/25/2022 have been carefully considered, but are not found persuasive. It is noted that each rejection under 35 U.S.C. 102 & 103 above is newly applied, and therefore a response to Applicant’s arguments is only provided to the extent considered relevant to the new rejections.
Applicant argues that Ma does not anticipate claim 1 because Ma does not teach or suggest arranging or combining an APRIL domain with a 4-1BB (CD137) transmembrane domain. See pages 12-13, joining paragraph, of Applicant’s reply. This argument is not persuasive. One of ordinary skill in the art would have known that CAR polypeptides necessarily comprise both extracellular and transmembrane domains, as expressly stated in the Ma disclosure (page 32, lines 11-13). Ma further expressly states that the extracellular domain (antigen recognition domain) includes APRIL or a fragment thereof (page 37, lines 8-14) and the transmembrane domain is CD137 (i.e. 4-1BB; see pages 39-40, joining paragraph; page 135, lines 18-21). Accordingly, Ma anticipates a CAR polypeptide comprising a portion of APRIL and a 4-1BB transmembrane domain, as claimed.
Applicant further argues unexpected results based on promoting APRIL trimerization by using a 4-1BB transmembrane domain, which is also known to trimerize. See pages 14-15, joining paragraph, of Applicant’s reply. This is not found persuasive for the following reasons. As an initial matter, Applicant’s allegation of unexpected results relies on “Appendix 1, Figure S2B” which has not been provided, and therefore cannot be evaluated. Nonetheless, unexpected results are not relevant under anticipation, and, as already discussed, Ma anticipates a CAR polypeptide comprising a portion of APRIL and a 4-1BB transmembrane domain, as claimed. Furthermore, APRIL CARs were known in the prior art to trimerize, as evidenced by Pule (paragraphs 46-48). With respect to Figure 15 of the application, although it is clear that the Figure 15 compares the cytokine profiles between an ARPIL CAR comprising a CD8 transmembrane domain and an APRIL CAR comprising a 4-1BB transmembrane domain, it is not clear from the application what the differently colored/shaded bars represent because Figure 15 is missing a legend. It is further unclear how Figure 15 supports Applicant’s assertion that an APRIL CAR comprising a 4-1BB transmembrane domain achieves “less cytotoxicity” compared to CARs without a 4-1BB transmembrane domain, when Figure 15 appears to show increased production of TNFα, GM-SCF, IL-2, and IL-4 by an APRIL CAR comprising a 4-1BB transmembrane domain compared to an APRIL CAR comprising a CD8 transmembrane domain. Again, Examiner reiterates that the application does not provide sufficient information to properly interpret Figure 15. Nonetheless, the narrow and specific CAR polypeptides of the working examples are not commensurate in scope with the broad genus of CAR polypeptides embraced by the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-8, 11, 14-15, 17-18, 24, 28-29, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/961,189 (claim set filed 12/08/2020). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
This rejection is reiterated for the same reasons set forth in the previous Office action.
Claim 1 of ‘189 recite a chimeric antigen receptor (CAR) polypeptide comprising:
a) two or more extracellular domains, each comprising a TNF superfamily receptor ligand or a portion thereof;
b) a transmembrane domain; and
c) an intracellular signaling domain.
Claim 2 recites a hinge domain.
Claim 3 recites a co-stimulatory domain.
Claim 4 recites wherein the TNF ligand superfamily receptor ligand is APRIL.
Claim 11 recites a leader sequence.
Claim 17 recites wherein the hinge and transmembrane domain is 4-1BB.
Claim 23 recites wherein the co-stimulatory domain is the intracellular domain of 4-1BB, CD28, CD27, ICOS, or OX40.
Claim 32 recites a mammalian cell comprising the CAR.
Claim 36 recites a method of treating a cancer, the method comprising:
a) engineering a T cell to comprise the CAR polypeptide on the T cell surface; and
b) administering the engineered T cell to the subject.
Claim 38 recites wherein the cancer is BAFF+, B cell maturation antigen (BCMA)+ and/or transmembrane activator and calcium modulating ligand (CAML) interactor (TACI)+.
Claim 80 recites wherein the CAR comprises three APRIL domains. 
Claim 27 recites a CAR polypeptide comprising at least 95% identity with the sequence of SEQ ID NO: 39 of ‘189. According to page 85 of the ‘189 specification, SEQ ID NO: 39 comprises a truncated APRIL domain according to SEQ ID NO: 40. SEQ ID NO: 40 of ‘189 is identical to SEQ ID NO: 21 of the instant application. See alignment below.
According to page 85 of the ‘189 specification, SEQ ID NO: 39 comprises a signaling domain of CD3 zeta.

Alignment between instant SEQ ID NO: 21 (Qy) and SEQ ID NO: 40 of 16/961,189

    PNG
    media_image6.png
    353
    821
    media_image6.png
    Greyscale



Claims 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/961,189 (claim set filed 12/08/2020), as applied to claims 1, 6-8, 11, 14-15, 17-18, 24, 28-29, and 37 above; in view of over US 2016/0237139 A1 to Pule et al.
This rejection is reiterated for the same reasons set forth in the previous Office action.
The claims of ‘189 are directed to a CAR comprising an extracellular domain comprising a portion of APRIL. Prior to the effective filing date of the instantly claimed invention, Pule discloses a CAR comprising a BCMA-binding domain (i.e. TNF receptor superfamily member 17 binding domain) comprising a portion of APRIL. See [0068]. Pule discloses that every interaction between the APRIL-based CAR and the targeted BCMA surface receptor inherently involves three CARs due to the three-fold symmetry in the binding interaction. See [0048]. Accordingly, Pule discloses that a polypeptide “complex” comprising three APRIL-based CARs naturally follows from the interaction of the APRIL ligand with its receptor BCMA. For these reasons, and those set forth above, a polypeptide “complex” comprising three APRIL-based CARs is prima facie obvious over the cited references, under the broadest reasonable interpretation. 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/961,189 (claim set filed 12/08/2020), as applied to claims 1, 6-8, 11, 14-15, 17-18, 24, 28-29, and 37 above; in view of WO 2017/222593 A1 to Ma et al., published 12/28/2017, filed 12/22/2016, of record in IDS.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Claim 11 of ‘189 recites a leader sequence. Prior to the effective filing date of the instantly claimed invention, Ma discloses a CAR polypeptide comprising signal peptide, an antigen recognition domain, a hinge region, a transmembrane domain, a co-stimulatory domain, and a signaling domain. Page 31, lines 11-13. Ma discloses that the “signal peptide” is equivalent to a “leader sequence”. See page 32, lines 5-6. Ma discloses that the signal peptide (“leader sequence”) is CD8a or CD8b (page 34, lines 16-28), and further that the antigen recognition domain (“extracellular domain”) includes APRIL or a fragment thereof (page 37, lines 8-14). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a leader sequence, as recited in the claims of ‘189, with a CD8 leader sequence, as taught by Ma, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Conclusion
Claim 21 is allowed. Claims 1, 4, 6-8, 11, 14-15, 17-19, 22-24, 28-29, and 37 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633